IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-0210-09




KELVIN KIANTA BROOKS, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS
McLENNAN  COUNTY


                                 
                      Per curiam. 

O R D E R 


           Appellant’s original petition for discretionary review was dismissed as untimely
filed.  This Court now permits Appellant to file a petition for discretionary review in PDR
No. 0210-09.  This petition must be filed within 15 days of the date of this order.  The
petition and copies must be filed in THIS Court.  
           IT IS SO ORDERED THIS THE 6th DAY OF MARCH, 2009.
Do not publish